NO. 12-01-00127-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JOE HUDNALL ROGERS,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

LIBERTY SERVICES, INC.,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	The court's opinion and judgment of November 30, 2001 are withdrawn and the following
are substituted in their place.
 The parties hereto have filed a Joint Motion to Dismiss.  That motion has been signed by the
parties' attorneys and represents that the parties' have entered into a settlement agreement.  Further,
the parties' request that we dismiss the appeal.  Because the parties have met the requirements of
Tex. R. App. P. 42.1(a)(1), the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
19.1(a), 42.1(c).	
Opinion delivered January 17, 2002.
Panel consisted of Davis, C.J., and Worthen, J.
Griffith, J., not participating.





(DO NOT PUBLISH)